DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 09 March 2020. Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority (FR12 58853, filed 20 September 2012) under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/430,052, filed on 20 March 2015.
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/FR2013/05267, filed 19 September 2013; DIV of 14/430,052, filed 20 March 2015) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:
“…said at least one filtration membrane” (line 5);
“…said at least one filtration membrane, said hydraulic cleaning circuit forming…” (line 9);
“…said at least one filtration membrane” (line 10);
“…to the hydraulic cleaning circuit” (line 11);
“the at least one cleaning product tank being connected to the hydraulic cleaning circuit” (line 13);
“…in the hydraulic cleaning circuit” (line 14);
“said at least one filtration membrane… and at least one of the at least two water storage tanks being provided with…” (lines 16-17);
“into said at least one filtration membrane” (line 19);
“injecting water contained in one of the at least two water storage tanks” (line 20);
“using the at least one 
“heating the at least one filtration membrane” (line 23);
“inclusive using the at least one heating means” (line 24); and
“injecting water contained in one of the at least two water storage tanks” (line 28).
Claim 3 is objected to because of the following informalities:
“that is different from the cleaning product injected during step d)” (line 3); and
“injecting water contained in one of the at least two water storage tanks” (line 6).
Claim 5 is objected to because of the following informalities:
“in the water treatment system of the underwater unit” (line 3); and
“leaving the water treatment system into the at least two water storage tanks” (line 5).
Claim 6 is objected to because of the following informalities:
“the at least one means for heating the at least two water storage tanks
Claim 8 is objected to because of the following informalities:
“discharged into the at least two water storage tanks 
Claim 9 is objected to because of the following informalities:
“leaving the underwater water treatment system in the at least two water storage tanks” (lines 2-3).
Claim 10 is objected to because of the following informalities:
“thanks to the at least one means for heating the at least two water storage tanks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, there is a lack of antecedent basis for the limitation “the inlet of water” in step (a). The Examiner will assume Applicant intended the “water intake” introduced in lines 3-4. Claims 2-10 are also rejected due to their dependence on Claim 1.
	Regarding Claim 1, for the limitation “a loop in the hydraulic cleaning circuit” in step (b), it is unclear whether Applicant is referencing (1) the earlier introduced “loop” between the inlet and the outlet of the at least one filtration membrane in lines 8-9, or (2) a unique and distinct loop in the hydraulic cleaning circuit. The Examiner will assume the former (1).
	Regarding Claim 1, for the limitation “a cleaning product” in step (d), it is unclear whether Applicant is referencing (1) the earlier introduced “cleaning product” stored in at least one tank and selected from among an acid and a base in line 11, or (2) a unique and distinct cleaning product. The Examiner will assume the former (1).
	Regarding Claim 1, for the limitation “discharging the contents of the hydraulic cleaning circuit via the discharge pipe” in step (e), it is unclear which “discharge pipe” is being referenced, i.e., (1) the discharge pipe of the at least one filtration membrane for treated water, or (2) the discharge pipe of the loop of the hydraulic cleaning circuit. The Examiner will assume the latter (2). Similarly, regarding the limitation of “the discharge pipe” in the last step (g), the Examiner will assume the latter discharge pipe is referenced.
	Regarding Claim 1, for the limitation “a loop in the hydraulic cleaning circuit” in step (f), it is unclear whether Applicant is referencing (1) the earlier introduced “loop” between the inlet and the outlet of the at least one filtration membrane in lines 8-9, (2) the earlier introduced “a loop in the hydraulic cleaning circuit” in step (b), or (3) a unique and distinct loop in the hydraulic cleaning circuit. The Examiner will assume (1).
Regarding Claim 3, for the limitation “a loop in the hydraulic cleaning circuit” in step (f’), it is unclear whether Applicant is referencing (1) the earlier introduced “loop” between the inlet and the outlet of the at least one filtration membrane in Claim 1, lines 8-9, (2) the earlier introduced “a loop in the hydraulic cleaning circuit” in Claim 1, step (b), (3) the earlier introduced “a loop in the hydraulic cleaning circuit” in Claim 1, step (f), or (4) a unique and distinct loop in the hydraulic cleaning circuit. The Examiner will assume (1). Claim 4 is also rejected due to its dependence on Claim 3.
	Regarding Claim 5, there is a lack of antecedent basis for “the water treatment” in step (h). Claim 9 is also rejected due to its dependence on Claim 5.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Regarding Claim 1, the limitation “means for supplying the underwater unit with power” is recited in lines 1-2 and is being interpreted under 35 USC 112, sixth paragraph. Associated structure in the specification is provided on page 13, lines 6-19; the limitation will be interpreted as either (1) “an umbilical” that conducts an electric current to the underwater water treatment unit with electricity from the surface or (2) “a battery” located within the underwater water treatment unit thereby rendering the underwater water treatment unit electrically autonomous.
Regarding Claim 1, the limitation “at least one means for heating the tank” is recited in line 16 (the same limitation is referenced in Claims 6 and 10) and is being interpreted under 35 USC 112, sixth paragraph. Associated structure in the specification is provided on page 19, lines 11-14; the limitation will be interpreted as either (1) hot liquid that is continuously circulated across the filtration membrane or (2) the water surrounding the filtration membrane is heated rather than directly heating the circulation loop.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHRISTOPHER et al. (US Patent 7,600,567) in view of COTE et al. (US Patent 7,025,885) and MCCLANAHAN et al. (US PGPub 2012/0073823 A1) with evidentiary support from STANA et al. (US Patent 3,827,976) and REMACHA et al. (US PGPub 2008/0197064 A1).
	Regarding Claim 1, CHRISTOPHER discloses a reverse osmosis desalination assembly submerged in a body of water (i.e., an underwater water treatment system; c3/55-62). The assembly, shown in annotated FIG. 1 below, comprises a plurality of fine filters 5, low pressure pumps 6 (i.e., at least one supply pump which is suitable for carrying out the water filtration), valves 7, and reverse osmosis units 8. In the treatment of water, a high salinity water feed stream 1 is passed to the fine filters 5 and is directed to the reverse osmosis units 8 (i.e., a water intake which is suitable to bring a flow of water drawn from the environment of the system into the underwater unit, a pipe connecting said water intake and said [at least one] filtration membrane; at least one filtration membrane). Flow control valves 9 direct produced waste brine stream 10 (i.e., a discharge pipe for treated water) and low salinity water product stream 11. Part of the low salinity water product stream 11 is directed to a tank 12 of a cleaning system (i.e., a water storage tank, each water tank being connected to the [hydraulic] cleaning circuit). The cleaning system further comprises a backflush pump 13 (i.e., at least one cleaning pump which is suitable for setting the liquids in the [hydraulic] cleaning circuit into motion) that directs the low salinity water from tank 12 to the permeate side of membranes of the reverse osmosis units 8 in a recycling loop (i.e., a hydraulic cleaning circuit for cleaning said [at least one filtration] membrane, said [hydraulic cleaning] circuit forming a loop between the inlet and the outlet of said [at least one filtration] membrane, and having a discharge pipe; step (b), injecting water contained in one of the [at least two] water storage tanks into the hydraulic cleaning circuit, and making said water circulate in a loop in the hydraulic cleaning circuit using the [at least one] cleaning pump); fine filter 14 removes fouling material from the wash water (c15/10-37). This cleaning system removes fouling material from the retentate side of the membranes of the filtration units via a backflushing operation (i.e., a method for cleaning the filtration membrane of an underwater unit; c9/41-46). Finally, CHRISTOPHER further discloses the use of a submarine electric cable for transmitting electricity to power the assembly (i.e., means for supplying the underwater unit with power; an umbilical; c8/28-32).

    PNG
    media_image1.png
    548
    959
    media_image1.png
    Greyscale

	CHRISTOPHER is deficient in disclosing at least two water storage tanks.
	However, this limitation is considered a duplication of parts, namely a water storage tank, the additional water storage tanks having no patentable significance unless new and unexpected results are produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04). Because CHRISTOPHER discloses the use of a cleaning storage tank 12 to store treated low salinity water from the reverse osmosis units 8 (c15/28-29) and because the disclosed invention did not disclose or convey no purpose or new or unexpected results for additional water storage tanks other than to store discharged water as claimed, the limitation of at least two water storage tanks would be obvious to one of ordinary skill in the art.
	CHRISTOPHER is deficient in disclosing at least one tank for storing a cleaning product selected from among an acid and a base, the [at least one] cleaning product tank being connected to the [hydraulic] cleaning circuit.
at least one tank for storing a cleaning product selected from among an acid and a base, the [at least one] cleaning product tank being connected to the [hydraulic] cleaning circuit; c6/36-44).
During chemical cleaning, permeation through the membrane is stopped (i.e., step (a), cutting off the inlet of water into said [at least one] filtration membrane; c6/38-41) and a chemical cleaner is backwashed through the membrane (i.e., step (d), injecting a cleaning product contained in at least one [cleaning product] storage tank into the hydraulic cleaning circuit; c6/40-44); subsequently, the cleaning circuit is emptied after the cleaning event so that the chemical cleaner can be collected and disposed of (i.e., step (e), discharging the contents of the hydraulic cleaning circuit via the discharge pipe). COTE further discloses an additional permeate backwash to clear the system of cleaning chemical before permeation through the system resumes (i.e., step (f), injecting water contained in one of the [at least two] water storage tanks into the hydraulic cleaning circuit again, and making said water circulate in a loop in the hydraulic cleaning circuit; step (g), discharging the contents of the hydraulic cleaning circuit via the discharge pipe again; c6/46-49).
COTE discloses that such a chemical cleaning backwash can be substituted for conventional physical cleaning backwash, such as that disclosed by CHRISTOPHER, to remove  solids from the retentate side of the filtration membrane (c2/14-15, c2/35-41); therefore, the claimed method step of injecting a cleaning product into the hydraulic cleaning circuit would have been obvious because such a technique for improving the claimed method of cleaning a filtration membrane is part of the capabilities of one of ordinary skill in the art and would have led to otherwise predictable results (MPEP 2143.01 C). Even further, COTE discloses that the taught backwashing with chemicals process advantageously maintains the membrane filtration system as a continuous process and improves the operation of the system by reducing concentration polarization on the membranes (c2/63-c3/16), i.e., there is a reasonable expectation of success with using a chemical cleaning backwash. Thus, at the time of the invention, one of ordinary skill in the art would find obvious to include the chemical cleaner (i.e., cleaning product) backwash 
	Modified CHRISTOPHER is deficient in disclosing said [at least one] filtration membrane is provided with at least one heating means, at least one of the [at least two] water [storage] tanks is provided with at least one means for heating the tank, and step (c), heating the [at least one] filtration membrane up to a temperature of between 15°C and 40°C inclusive using the heating means.
	MCCLANAHAN discloses the use of subsea heaters for subsea equipment installations (p0002, p0022). A heater 310 is coupled to an ROV 302 that is positioned proximate a subsea installation; the heater is then operated to heat the fluidic materials within the body of water 306 proximate the installation (p0042, p0057). Such heaters are capable of maintaining sea water at temperatures of 34.93°F to 84.93°F (p0029), which overlaps with the claimed range of 15°C to 40°C inclusive, and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). While MCCLANAHAN is deficient in explicitly disclosing the use of such subsea heaters for heating water treatment systems as taught by CHRISTOPHER or in means for cleaning filtration membranes of an underwater unit as claimed, evidentiary support from STANA and REMACHA shows that heated cleaning fluids advantageously increases the rate of cleaning and solubility of foulants on membranes (STANA, c1/71-c2/2) and further, heated filtration membranes advantageously allow the use of the filtration membrane in low temperature environments (e.g., such as the claimed submerged environment) by uniformly decreasing the viscosity of the fluid media passing through the membrane (REMACHA, p0005, p0011). Thus, given this motivation by STANA and REMACHA, one of ordinary skill in the art would find it obvious to provide subsea heaters (i.e., at least one heating means) as taught by MCCLANAHAN to the at least one filtration membrane and to at least one of the at least two water storage tanks in the method for cleaning a filtration membrane of an underwater water treatment unit made obvious by modified CHRISTOPHER.
	Regarding Claim 2, modified CHRISTOPHER makes obvious the method for cleaning of Claim 1. COTE further discloses the cleaning chemical is, e.g., sodium hydroxide or citric acid (c6/36-38). Absent showings of unexpected results or criticality to the claimed cleaning product being an acid, such a limitation would have been obvious to one of ordinary skill in the art because the prior art discloses a limited number of options for the cleaning product, i.e., a base or an acid. The claim would have been obvious because one of ordinary skill in the art has good 
	Regarding Claim 3, modified CHRISTOPHER makes obvious the method for cleaning of Claim 1. Modified CHRISTOPHER is deficient in disclosing a step (d’) wherein a cleaning product that is different from the [cleaning] product injected during step (d) is injected. However, the requirement for an additional cleaning product different from the cleaning product of step (d) would be obvious to one of ordinary skill in the art as there are limited options of cleaning products disclosed by the prior art (e.g., sodium hydroxide or citric acid; COTE, c6/36-37) suitable for cleaning or defouling a filtration membrane. Further, one of ordinary skill in the art would find obvious to choose a plurality of chemicals that can suitably clean a fouled membrane depending on the application of said membrane in certain environments, i.e., the use of multiple chemicals would expectedly result in a more thoroughly cleaned membrane and therefore, it would be advantageous to provide another cleaning product different from the initial cleaning product as claimed.
COTE further discloses the use of a chemical backwash followed by a permeate backwashes (c6/46-49). By broadest reasonable interpretation, the claimed additional cleaning product of step (d’) is only required to not be the same as the cleaning product of step (d). Therefore, even the low salinity water collected in tank 12 of CHRISTOPHER can serve as the claimed additional cleaning product. Therefore, modified CHRISTOPHER makes obvious the instantly claimed method steps.
Regarding Claim 4, modified CHRISTOPHER makes obvious the method for cleaning of Claim 3. COTE further discloses periodic chemical backwash steps (c17/12-17). Further, the choice of cleaning product during each chemical backwash would have been obvious to one of ordinary skill in the art because the prior art discloses limited options; one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).
Regarding Claim 5, modified CHRISTOPHER makes obvious the method for cleaning of Claim 1. COTE further discloses that after chemical backwashing, a permeate backwash is also executed to clear the system of residual cleaning chemical before resuming permeation (i.e., step (h), resuming the water treatment in the water treatment system of the [underwater] unit; replacing the water which has been used… by injecting water obtained leaving the [underwater water] treatment system into the [at least two] water storage tanks; c6/45-49).
Regarding Claim 6, modified CHRISTOPHER makes obvious the method for cleaning of Claim 1. MCCLANAHAN discloses the subsea heaters are capable of maintaining sea water at temperatures of 34.93°F to 84.93°F (p0029), which overlaps with the claimed range of 15°C to 40°C inclusive, and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 7, modified CHRISTOPHER makes obvious the method for cleaning of Claim 1. CHRISTOPHER further discloses the filtration system is submerged at a depth of 250 to 700 meters (c7/28, 34-35), which overlaps with the claimed range of a minimum depth of 500 meters and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 8, modified CHRISTOPHER makes obvious the method for cleaning of Claim 1. COTE further discloses that after chemical backwashing, a permeate backwash is also executed to clear the system of residual cleaning chemical before resuming permeation (c6/45-49). While COTE is deficient in explicitly disclosing the claimed step of draining the [at least two] water storage tanks, COTE nevertheless indicates that all or substantially all of the system must be flushed by the end of the cleaning backwash to clear the system of residual cleaning chemicals. Thus, such a step of draining the [at least two] water storage tanks would have been obvious to one of ordinary skill in the art to practice.
Regarding Claim 9, modified CHRISTOPHER makes obvious the method for cleaning of Claim 5. COTE further discloses that after chemical backwashing, a permeate backwash is also executed to clear the system of residual cleaning chemical before resuming permeation (c6/45-49). While COTE is deficient in explicitly disclosing the claimed step of replacing the water used during step (f’) by injecting water obtained in leaving the [underwater water] treatment system in the [at least two] water storage tanks, COTE nevertheless indicates that all or substantially all of the system must be flushed by the end of the cleaning backwash to clear the system of residual cleaning chemicals. The subsequent continuation of the permeation operation would then fill the water storage tanks with permeate from the filtration membranes. Thus, such a step of replacing the water in the [at least two] water storage tanks would have been obvious to one of ordinary skill in the art.
Regarding Claim 10, modified CHRISTOPHER makes obvious the method for cleaning of Claim 6. MCCLANAHAN discloses the subsea heaters are capable of maintaining sea water at temperatures of 34.93°F to 84.93°F (p0029), which overlaps with the claimed range of 15°C to 40°C inclusive, and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777